Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lui et al (US 2016/0103826 A1).
As per claim 1, Lui et al disclose a computer-implemented method of automatic localization of dynamic content, the method comprising: receiving visual content associated with a game from a first client locale, the visual content including text being represented at the first client locale by a first language; converting the text to generate translated text in at least a second language associated with a second client locale ([0021], [0024], [0031], figs. 2-5; player 101 may access an online game and control the game’s progressive via client system 130 by inputting commands to the game at the client device, client system 130 can display the game interface.  When a user (player 101) accesses the application and user interaction prompts the application to display textual information to the user.  The textual information to be displayed as specified by text string(s) within the application code is converted from the coded language in English to another appropriate language in Spanish); and storing the translated text in a database in association with the visual content ([0026], [0033], [0037]); "When a particular text string is localized for the first time in a particular language, localization framework 200 includes capture component 208 to identify and “capture” that text string for translation. The "captured" text string is then readied and sent for translation (translate component 210). Consequently, the next time that text string is accessed for display in the translated language, localize component 204 is able to appropriately convert the text string"; "application 400 and framework 200 may further more access one or more databases 404.  FIG.4 shows modules 406, 408, 410 within localization framework 200 to carry out the localization"; “localize module 406 (seeFIG.4) communicates with database 404 to check availability of the translated text string.  In alternative embodiments, database 404 may be included in the server that provides the localization framework 200. If the translated text string exists (yes branch 320), then the translated text string is readied for presentation to the user").
As per claim 2, Lui et al disclose the computer-implemented method of claim 1, further comprising: receiving a request for the visual content from the second client locale; rendering localized content based on the second client locale, the rendered localized content including at least the translated text; and transmitting the rendered localized content to a client device in the second client locale responsive to the request ([0016], [0020]-[0024], [0031], [0037]-0039], [0061]-[0067], fig. 3).
As per claim 3, Lui et al disclose the computer-implemented method of claim 1, wherein the converting comprises: creating candidate database entries based on the text and the visual content; selecting a subset of the candidate database entries to obtain a pool of remaining database entries; evaluating entries in the pool of remaining database entries to generate an importance ranking; and filtering to remove one or more entries from the pool of remaining database entries that are associated with a respective importance ranking that does not meet a first importance threshold ([0030]-[0033], [0036]-[0037], [0050]-[0060], [0065], [0072]).
As per claim 4, Lui et al disclose the computer-implemented method of claim 3, wherein the first importance threshold 1s a value of importance of translated text being accurately represented at the second client locale ([0030]-[0033], [0036]-[0037], [0050]-[0060], [0065], [0072]).
As per claim 5, Lui et al disclose the computer-implemented method of claim 1, wherein the converting comprises translating the text from the visual content into a plurality of languages, each language associated with a respective client locale, and wherein the storing comprises storing the translated text in the database, the stored translated text being associated with the respective client locale ([0021]-[0024], [0026], [0033], [0037).
As per claim 6, Lui et al disclose the computer-implemented method of claim 5, wherein the stored translated text is configured to be rendered in localized content and transmitted to client devices in the plurality of languages ([0021]-[0026], [0037], Figs. 1, 3-4).
As per claim 7, Lui et al disclose the computer-implemented method of claim 1, wherein the converting comprises: creating candidate database entries based on the text and the visual content; and selecting a subset of the candidate database based on context in which the text appears in the visual content ([0021]-[0026], [0030], [0037], [0060], [0072], Figs. 1, 3-4).
As per claim 8, Lui et al disclose the computer-implemented method of claim 7, wherein selecting the subset of candidate database entries comprises removing candidate database entries associated with an invalid source of the visual content ([0030]-[0033}], [0036]-[0037], [0050}-[0060], [0065], [0072]).
As per claim 9, Lui et al disclose the computer-implemented method of claim 1, wherein the translated text is associated with an importance ranking value that meets a first importance threshold ([0030}-[0033], [0036]-[0037], (0050]-[0060], [0065], [0072).
As per claim 10, Lui et al disclose the computer-implemented method of claim 9, wherein the importance ranking value is a measure of importance of translated text being accurately represented at the second client locale ([0030]-[0033], [(0036]-[0037], [0050)}-[0060], [0065], [0072]).
As per claim 11, Lui et al disclose the computer-implemented method of claim 10, wherein the importance ranking value is based on one or more of a number of users that view the visual content, a number of sessions associated with the visual content, or a source of the visual content ([0028], [0030]-[0033], [0036]-[0037], [0050}-[0060], [0065], [0072]).
As per claim 12, Lui et al disclose the computer-implemented method of claim 1, wherein the text is user-generated text provided by a user that accesses the game ([0024]-[0032], [0050].
As per claim 13, Lui et al disclose a computer-implemented method of automatic localization of dynamic content, the method comprising: receiving visual content associated with a game from a first client locale, the visual content including text being represented at the first client locale by a first language; converting at least a portion of the text to generate translated text in a second language associated with a second client locale ([0021], [0024], [0031], Figs. 2-5); storing the translated text in a database, the stored translated text being associated with the first client locale and a gaming change event ([0026], [0030]-[0033], [0037]-[0039]); receiving a request for the visual content from a second client locale (para [0020]-[0024], [0061)); rendering localized content based on the second client locale and the gaming change event, the rendered localized content including the translated text; and transmitting the rendered localized content to a client device at the second client locale ([0016], [0020]-[0024], [0031], [0037]-[0039], [0061]-[0067}, Fig 3).
As per claim 14, Lui et al disclose the computer-implemented method of claim 13, wherein converting the portion of the text includes converting a subset of the text that meets a threshold confidence value ([0030]-[0033], (0036]-[0037], [0050]-(0060), (0065), [0072]).
As per claim 15, Lui et al disclose the computer-implemented method of claim 13, wherein the converting comprises: creating a pool of candidate database entries; evaluating entries in the pool of candidate database entries to generate an engagement score; and filtering to remove one or more entries with engagement scores that does not meet a first threshold ([0028], [0030]-[0033], [0036]-[0037], [0050]-[0060], [0065], [0072]).
As per claim 16, Lui et al disclose the computer-implemented method of claim 15, wherein the engagement score is a measure of user interaction with the translated text ([0028], [0030]-[0033], [0036]-(0037], [(0050]-[0060]], [0065], [0072]).
As per claim 17, Lui et al disclose the computer-implemented method of claim 13, wherein the converting comprises translating the portion of the text separately from the visual content ([0004], [0024]-[0026], claim 21).
As per claim 18, Lui et al disclose the computer-implemented method of claim 17, wherein the translated text is stored separately from the visual content ([0024]-[0026], [0033), [0037], claim 21).
As per claim 19, Lui et al disclose the computer-implemented method of claim 13, wherein the converting comprises selecting a subset of candidate database entries prior to generating the translated text  ([0030]-[0033], [0036]-[0037], [0050]-[0060], [0065], [0072]).
As per claim 20, Lui et al disclose the computer-implemented method of claim 19, wherein selecting the subset of candidate database entries comprises removing candidate database entries associated with offensive content ([0030]-[0033], [0036}-[0037], [0040], [0050]-{0060], [0065], [0072] - "In displaying the localized text string to the user, cultural concerns or legal restrictions particular to the translated language, but not necessarily applicable for the default language, are also taken into account. For example, there may be sensitivity to use of color, visual elements, minimal font size laws, right to left text orientation, and the like").
As per claim 21, Lui et al disclose a system comprising: a memory with instructions stored thereon; and a processing device, coupled to the memory, the processing device configured to access the memory and execute the instructions ([0067], [0070], Fig. 5), wherein the instructions cause the processing device to perform operations including: receiving visual content associated with a game from a first client locale, the visual content including text being represented at the first client locale by a first language; converting at least a portion of the text to generate translated text in a second language associated with a second client locale ([0021], [0024], [0031], Figs. 2-5); storing the translated text in a database, the stored translated text being associated with the first client locale and a gaming change event ([0026], [0030]-[0033], [0037]-[0039]); receiving a request for the visual content from a second client locale; rendering localized content based on the second client locale and the gaming change event, the rendered localized content including the translated text; and transmitting the rendered localized content to a client device at the second client locale ([0016], [0020]-[0024),[0031}, (0037}-[0039}, [0061]-[0067], Fig 3).
As per claim 22, Lui et al disclose a non-transitory computer-readable medium with instructions stored thereon that, responsive to execution by a processing device, causes the processing device to perform operations comprising: receiving visual content associated with a game from a first client locale, the visual content including text being represented at the first client locale by a first language; converting the text to generate translated text in at least a second language associated with a second client locale ([0021], (0024], [0031], Figs. 2-5); and storing the translated text in a database in association with the visual content ([0026], [0030]-[0033], [0037]-[0039]).
As per claim 23, Lui et al disclose the non-transitory computer-readable medium of claim 22, wherein the operations further comprise: receiving a request for the visual content from the second client locale; rendering localized content based on the second client locale, the rendered localized content including at least the translated text; and transmitting the rendered localized content to a client device in the second client locale responsive to the request ([0016],[0020]-[0024], [0031], [0037]-[0039], [0061]-[0067], Fig 3).

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale




/Ronald Laneau/
Primary Examiner, Art Unit 3715